DETAILED ACTION
	This action is responsive to 12/11/2019.
	Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two second driving voltage lines” and “two third driving voltage lines” disposed at two sides of the non-display region, recited in claim 8, the “at least three second driving voltage lines … disposed at two sides of non-display region, and at least three third driving voltage lines … disposed at two sides of the non-display region near the display region and in the display region” recited in claim 9, and the first connection line connected to the at least three second driving voltage lines and a second connection line connected to the at least three driving voltage lines, recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the scanning signal line of an n-th row and the light-emitting signal line of the n-th row" in lines 1-2.  There is insufficient the” underlined above to “a”.
Claim 8 recites the limitation “the third driving voltage lines” in lines 3-4, and “the two third driving voltage lines” in line 5. There is insufficient antecedent basis for these limitations in the claim. Applicant may overcome the rejection by changing “the third driving voltage lines” in lines 3-4 to “two third driving voltage lines”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 10,475,386 B2) in view of Tan et al. (US Patent 9,886,906), hereinafter Tan.
Regarding claim 1, Kim discloses an organic light-emitting diode (OLED) display panel (see, for example, fig. 15, with description in [col. 4, ll. 45-49]), comprising: a plurality of sub-pixels arranged in an array (see figs. 13-14, also [col. 5, ll. 10-21]-each pixel may be divided into a red, a green and a blue sub-pixel (sub-pixels 101-see fig. 3)); a plurality of scanning signal lines (gate lines 104 that supply gate signals that comprise scanning lines SCANA, SCANB-see fig. 3 and [col. 6, ll. 65]-[col. 7, ll. 3]), a plurality of light-emitting signal lines (emission switching signals (EM signals)-see fig. 3 and [col. 7, ll. 4-6), and a plurality of first driving voltage lines extending in a horizontal direction (as shown in fig. 15, each sub-pixel is connected to a first a VDD switching circuit 30 (switches M1 and M2) by the same line, which extends horizontally to connect an adjacent sub-pixel); and a plurality of data signal lines (data lines 102-see fig. 3 and [col. 5, ll. 3]), at least one second driving voltage line (second VDD line 32-see figs. 3, 12, and 15), and at least one third driving voltage line (first VDD line 31-see figs. 3, 12, and 15); wherein each scanning signal line is connected to one row of the sub-pixels (see fig. 3), each of the light-emitting signal lines is connected to one row of the sub-pixels (see fig. 3-emission lines EM(1) to EM(2)), and each of the data signal lines is connected to one column of the sub-pixels (see figs. 1-3, wherein each data line 102 extend in a column direction to connect all sub-pixels in a respective column); wherein each of the first driving voltage lines is connected to the second driving voltage line through a first thin film transistor (TFT)-(as shown in fig. 15, the line connecting sub-pixels 101A and 101B is connected to VDD2 via a switching element M2, which may be implemented by PMOS TFTs (see [col. 12, ll. 37-43])), a gate electrode of the first TFT is electrically connected to one of the scanning signal lines arranged corresponding to each row of the sub-pixels (see fig. 15-gate of M2 is connected gate signal SCANA(N)), a source electrode of the first TFT is electrically connected to the second driving voltage line (one terminal (source/drain) of M2 is connected to VDD2-see fig. 15), and a drain electrode of the first TFT is electrically connected to the first driving voltage lines (i.e., another terminal (source/drain) of M2 is connected to the driving line feeding sub-pixels 101A and 101B-see fig. 15); and wherein each of the first driving voltage lines is connected to the third driving voltage line through a second TFT (as shown in fig. 15, the line connecting sub-pixels 101A and 101B is connected to VDD1 via a switching element M1, and M1 may be implemented as a PMOS TFT (see [col. 12, ll. 37-43])), a gate electrode of the second TFT is electrically connected to one of the light-emitting signal lines arranged corresponding to each row of the sub-pixels (see fig. 15-gate of M1 is connected to an emission signal EM(N)), a source electrode of the second TFT is electrically connected to the third driving voltage line (one terminal (source/drain) of M1 is connected to VDD1-see fig. 15), and a drain electrode of the second TFT is electrically connected to the first driving voltage lines (i.e., another terminal (source/drain) of M1 is connected to the driving line feeding sub-pixels 101A and 101B-see fig. 15).  
Kim does not appear to expressly disclose at least one second driving voltage line and at least one third driving voltage line extending in a vertical direction; and each of the first driving voltage lines connected to one row of the sub-pixels.
Tan is relied upon to teach at least one second driving voltage line and at least one third driving voltage line extending in a vertical direction (see figs. 3 and 5, wherein a row sharing unit, extending in a vertical direction, includes driving voltage lines VDD and VINI, wherein, each row of pixels is connected to VDD via a first switch (TEC1) controlled by a corresponding emission signal (EM), and connected to VINI by another switch (TINI) controlled by a corresponding scan signal CN); and each of the first driving voltage lines connected to one row of the sub-pixels (see, for example, figs. 3 and 5, which illustrates voltage lines, for example, V1_1 to V1_m, which extend in a horizontal direction and each line switchably connects pixels in a corresponding row to driving voltages VDD and VINI).

Regarding claim 2, Kim discloses wherein the first TFT and the second TFT are both a P-type TFT (M1 and M2 may be implemented as a PMOS TFT (see [col. 12, ll. 37-43])).  
Regarding claim 3, Kim discloses wherein each row of the scanning signal lines sequentially provides a low potential scanning signal (see, for example, [col. 6, ll. 65]-[col. 7, ll. 21], wherein it is disclosed that gate 120 outputs gate signals to gate lines 104 under control of a timing controller 130, and may sequentially supply the gate signals to the gate lines 104 by shifting the signals by a shift register … switches M1 and M2 may be implemented as PMOS TFTs (see [col. 12, ll. 38-43]) and therefore are turned on by a low-level signal-see fig. 16).  
Regarding claim 4, Kim discloses wherein the scanning signal line of an n-th row and the light-emitting signal line of the n-th row arranged corresponding to the n-th row of the sub-pixels are coupled together and successively undergo a data writing phase and a display light-emitting phase, and n is a positive integer (see, for example figs. 3 and 15-20 row scan signal (e.g., SCANA(N)) and emission signal EM(N) are used to implement a data writing phase and an emission phase (driving phase)); in the data writing phase, the scanning signal line of the n-th row provides a low potential scanning signal, and the light-emitting signal line of the n-th row provides a high potential light-emitting signal (see figs. 16 and 18, wherein in the data writing phase (WRA), the second VDD switching element M2 turns on in response to a low-level first scan signal SCANA(N), connecting the second VDD line 32 to the sub-pixels, while the first VDD switching element M1 is turned off in response to a high level emission signal EM(N)-(see [col. 13, ll. 8-18]); and in the display light-emitting phase, the scanning signal line of the n-th row provides a high potential scanning signal, and the light-emitting signal line of the n-th row provides a low potential light-emitting signal (i.e., the first VDD switching element M1 turns on in the driving phase DRV in response to an EM signal EM(N), connecting the first VDD line 31 to the sub-pixels of the driving phase DRV to supply VDD1 to the sub-pixels, while the first switching element is turned off in response to a high-level SCANA(N) signal-see figs. 18 and 18, also [col. 12, ll. 64]-[col. 13, ll. 7]).
Regarding claim 5, Kim discloses wherein in the data writing phase, the scanning signal line of the n-th row provides a low potential scanning signal to switch on the first TFT (i.e., SCANA(N) is a low-level signal during data writing phase WRV-see figs. 16 and 18), the light-emitting signal line of the n-th row provides the high potential light-emitting signal to switch off the second TFT (i.e., EM(N) is a high-level signal during the data writing phase WRV-see figs. 16 and 18), the first driving voltage line of the n-th row is electrically connected to the second driving voltage line (i.e., M2 is turned on to connected VDD2 to the sub-pixels, for example, 101A and 101B-see fig. 15, also [col. 13, ll. 8-18]), the first driving voltage line of the n-th row transmits a standard driving voltage supplied by the second driving voltage line as a driving voltage to the n-th row of the sub-pixels (i.e., VDD2 is supplied to the sub-pixels-see description in [col. 13, ll. 8-18], also figs. 15-16, and 18), and a data signal voltage supplied by the data signal line is written to the n-th row of the sub-pixels (i.e., switch T2 is also turned on by SCANA(N), thus writing a data signal Vdata to node n1-see figs. 15-19); and in the display light-emitting phase, the scanning signal line of the n-th row provides the high potential scanning signal to switch off the first TFT (i.e., in the driving phase (DRV), SCANA(N) is a high-level signal, turning M2 off-see figs. 16, 18, and 20, also [col. 12, ll. 64]-[col. 13, ll. 7]), the light-emitting signal line of the n-th row provides the low potential light-emitting signal to switch on the second TFT (i.e., EM(N) is a low-level signal, turning on M1-see [col. 12, ll. 64]-[col. 13, ll. 7], also figs. 16, 18, and 20), the first driving voltage line of the n-th row is electrically connected to the third driving voltage line (i.e., the first VDD switching element is turned on and connects the first VDD line 31 to the sub-pixels-see figs. 15, 16, 18, and 20, also [col. 12, ll. 64-67]), the first driving voltage line of the n-th row transmits a driving illumination voltage supplied by the third driving voltage line as a driving voltage to the n-th row of the sub-pixels (see fig. 20, with description in [col. 16, ll. 24-36]), and the data signal voltage written to the n-th row of the sub-pixels drives the n-th row of the sub-pixels to emit light (i.e., the light-emitting elements EL of the sub-pixels emit light in the driving phase DRV in which current Ids flows through the driving elements DT-see [col. 12, ll. 44-50]).  
Regarding claim 6, Kim discloses further comprising a plurality of reset signal lines extending in the horizontal direction, and each of the reset signal lines is connected to a row of the sub-pixels (as shown in figs. 3, 15, and 21, a reset voltage Vini is supplied to each pixel via each data line 102 under control of a switching element SW2, and in a reset phase, second switching element T2 is controlled by the gate signal SCANA(N) to reset the first node n1 and the third node n3 of each sub-pixel 101 to Vini).  
Regarding claim 7, Kim discloses further comprising a display region (active area AA-see [col. 4, ll. 66-67]) and a non-display region surrounding the display region (bezel area BZ-see fig. 1 and [col. 7, ll. 61-64]); and wherein the OLED display panel comprises one second driving voltage line (second VDD line 32-see figs. 3, 12, and 15) and one third driving voltage line (first VDD line 31-see figs. 3, 12, and 15).
Kim does not appear to expressly disclose and the second driving voltage line and the third driving voltage line are both disposed at a same side of the non-display region and near the display region.
Tan is further relied upon to teach and the second driving voltage line and the third driving voltage line are both disposed at a same side of the non-display region and near the display region (see figs. 1,3 , and 5, where the row sharing unit having the driving voltage lines for supplying VDD, VINI, and VSS is disposed on a left side outside the display area).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tan, and further in view of Lee et al. (US Pub. 2019/0187849), hereinafter Lee.
Regarding claim 8, Kim discloses further comprising a display region (active area AA-see [col. 4, ll. 66-67) and a non-display region surrounding the display region (bezel area BZ-see fig. 1 and [col. 7, ll. 61-64]).
Lee, in for example, fig. 1 with description in [0043 and [0045] teaches a bezel area BA wherein various link power supply lines (e.g., VDL1 and VDL2), power lines (e.g., VSL1 and VSL2), and power supply electrodes (e.g., VDLa and VDLb) are positioned on different sides of an active area of the display.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Kim by setting the voltage signal lines supplying the first and third voltage signals (VDD1, VDD2) to two or more as determined by the size of the display, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results. Forming additional driving voltage lines would have amounted to well-understood, routine, and conventional activity to a person of ordinary skill in the art before the effective filing date of the claimed convention in view of Kim and Lee.
Regarding claim 9, Kim discloses further comprising a display region (active area AA-see [col. 4, ll. 66-67) and a non-display region surrounding the display region (bezel area BZ-see fig. 1 and [col. 7, ll. 61-64]). Kim further illustrates, in for example, figs. 6-8 and 12 that VDD line 31 may have a mesh-like structure and the second VDD line 32 may comprise a plurality of lines 321 to 324 formed on individual pixels (fig. 12) and extend from a bezel area 30 to a display area AA.

Lee, in for example, fig. 1 with description in [0043 and [0045] teaches a bezel area BA wherein various link power supply lines (e.g., VDL1 and VDL2), power lines (e.g., VSL1 and VSL2), and power supply electrodes (e.g., VDLa and VDLb) are positioned on different sides of an active area of the display.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Kim by setting the voltage signal lines supplying the first and third voltage signals (VDD1, VDD2) to two or more as determined by the size of the display, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results. Forming additional driving voltage lines would have amounted to well-understood, routine, and conventional activity to a person of ordinary skill in the art before the effective filing date of the claimed convention in view of Kim and Lee.
Regarding claim 10, Lee is further relied upon to teach further comprising a first connection line connected to the at least three second driving voltage lines and a second connection line connected to the at least three third driving voltage lines, wherein the first connection line and the second connection line are both disposed in see, for example, fig. 1 with description in [0043] and [0045], wherein power lines VSL1 and VSL2 have portions in essentially every side of the display, and the link power supply lines (VDL1 and VDL2), disposed on opposite sides of the display area AA, are connected to power supply electrodes (VDLa, VDLb) disposed on other two opposite sides of the display area AA).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US Patent 10,504,424 B2)-see fig. 2.
Yin et al. (US Pub. 2016/0358545)-see figs. 2-3, which illustrate a plurality of power supply lines disposed outside an effective display region to compensate for differences in power supply voltage at different portions of the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627